Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 1 of 35




                   EXHIBIT 20
                   Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 2 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM




                                                              Select A Case


                                                David Lopez is an attorney in 325 cases.


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Adept Technology, et al                    filed 02/08/00 closed 05/29/01 Securities
  00957-LMM
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. eGlobe, Inc., et al                        filed 02/15/00 closed 03/28/00 Securities
  01145-HB
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-               Morales v. Auspex Systems, Inc., et
                                                                               filed 02/16/00 closed 06/06/01 Securities
  01173-KMW              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-               Morales, et al v. Energy Biosystems,
                                                                               filed 02/17/00 closed 05/30/01 Securities
  01176-DC               et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. ISS Group, Inc., et al                     filed 02/22/00 closed 05/22/01 Securities
  01342-AKH
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-               Morales v. Imaging Technologies, et
                                                                               filed 02/22/00 closed 07/21/00 Securities
  01347-HB               al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-               Morales v. Imaging Technologies, et
                                                                               filed 02/25/00 closed 07/26/00 Securities
  01482-BSJ              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Aviation Sales Co., et al                  filed 03/07/00 closed 05/30/00 Securities
  01741-SAS
                                                                                                              Exchange Act)


                                                                                                             15:0078(15:78m(a)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                      Page 1 of 34
                   Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 3 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM



  1:00-cv-               Morales v. IEC Electronics, et al                     filed 03/07/00 closed 07/12/01 Securities
  01753-BSJ                                                                                                   Exchange Act)



                                                                                                              15:0078(15:78m(a)
  1:00-cv-               Morales v. Network Systems Intl, et
                                                                               filed 03/08/00 closed 07/29/00 Securities
  01759-JGK              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Critical Path Inc., et al                  filed 03/30/00 closed 06/08/00 Securities
  02430-LAK
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Coleman Co. Inc., et al                    filed 03/31/00 closed 05/01/00 Securities
  02482-VM
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Ubarter.com, et al                         filed 04/14/00 closed 01/10/01 Securities
  02911-MBM
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Memberworks Inc., et al                    filed 04/24/00 closed 08/28/00 Securities
  03122-JSM
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. WRP Corp., et al                           filed 05/24/00 closed 06/15/00 Securities
  03964-HB
                                                                                                              Exchange Act)


                                                                                              15:0078(15:78m(a)
  1:00-cv-               Donoghue, et al v. Flightserv.Com, et
                                                               filed 05/25/00 closed 06/20/01 Securities
  03987-JSM              al
                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Pacific Gateway, et al                     filed 06/01/00 closed 11/29/00 Securities
  04096-JSM
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Memberworks Inc., et al                    filed 06/30/00 closed 11/13/00 Securities
  04891-LAP
                                                                                                              Exchange Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                     Page 2 of 34
                   Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 4 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM



                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Rofin-Sinar Tech., et al                   filed 07/11/00 closed 11/16/00 Securities
  05083-LLS                                                                                                   Exchange Act)



                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Ebix.com, Inc., et al                      filed 07/11/00 closed 08/28/00 Securities
  05084-DC
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-               Morales v. Payforview.com Corp., et
                                                                               filed 07/11/00 closed 11/21/00 Securities
  05085-LAP              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. It Group Inc., et al                       filed 07/13/00 closed 02/07/01 Securities
  05181-AKH
                                                                                                              Exchange Act)


                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Alysis Technologies, et al filed 07/24/00 closed 01/19/01 Securities
  05410-RO
                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Nevada Manhattan, et al                    filed 07/25/00 closed 02/26/01 Securities
  05497-RO
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Cal Dive Int'l. Inc., et al                filed 07/26/00 closed 12/01/00 Securities
  05569-WHP
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Frontier Airlines, et al                   filed 07/28/00 closed 06/26/01 Securities
  05675-SHS
                                                                                                              Exchange Act)


                                                                                             15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Comsat Corporation, et al filed 08/15/00 closed 08/28/00 Securities
  06051-RMB
                                                                                             Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-               Morales v. Virco Manufacturing, et
                                                                               filed 08/15/00 closed 10/06/00 Securities
  06054-SWK              al
                                                                                                              Exchange Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                     Page 3 of 34
                   Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 5 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM




                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Wet Seal, Inc., et al                      filed 08/15/00 closed 02/15/01 Securities
  06060-GBD
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Econnect, et al                            filed 09/06/00 closed 12/01/00 Securities
  06695-AKH
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-               Donoghue, et al v. Miracor
                                                                               filed 09/06/00 closed 03/27/02 Securities
  06696-JGK              Diagnostics, et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Usabancshares.com, et al                   filed 09/08/00 closed 09/29/00 Securities
  06787-AGS
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Steiner Leisure Ltd., et al                filed 10/12/00 closed 12/19/00 Securities
  07724-KMW
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-               Morales v. Payforview.com Corp., et
                                                                               filed 10/19/00 closed 12/28/00 Securities
  07970-GBD              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Complete Wellness, et al                   filed 10/19/00 closed 01/24/01 Securities
  07971-JSM
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-               Morales v. American Skiing Co., et
                                                                               filed 11/16/00 closed 08/27/01 Securities
  08755-DC               al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-               Gryl, et al v. Shire Pharm. Group, et
                                                                               filed 12/04/00 closed 08/31/01 Securities
  09173-HB               al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:00-cv-
                         Morales v. Country World, et al                       filed 12/08/00 closed 06/22/01 Securities
  09338-KMW
                                                                                                              Exchange Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                     Page 4 of 34
                   Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 6 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM




                                                                                                              15:0078(15:78m(a)
  1:01-cv-
                         Morales v. Lynx Therapeutics, et al                   filed 01/29/01 closed 03/08/01 Securities
  00700-GBD
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:01-cv-               Morales, et al v. Natural
                                                                               filed 01/29/01 closed 05/09/02 Securities
  00708-RWS              Microsystems, et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:01-cv-
                         Morales v. Creditrust Corp., et al                    filed 02/21/01 closed 05/15/01 Securities
  01302-RMB
                                                                                                              Exchange Act)


  1:01-cv-                                                                         15:0078(15:78m(a)
             Morales, et al v. CT Holdings Inc., et
  01303-KMW-                                        filed 02/21/01 closed 01/30/03 Securities
             al
  KNF                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:01-cv-               Donoghue v. Quotemedia.com, Inc.,
                                                                               filed 03/09/01 closed 08/02/01 Securities
  02029-JSM              et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:01-cv-               Donoguhe v. Integrated Business, et
                                                                               filed 03/21/01 closed 03/30/01 Securities
  02407-KMW              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:01-cv-
                         Donoghue v. Opti, Inc., et al                         filed 03/22/01 closed 05/29/01 Securities
  02447-MP
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:01-cv-
                         Donoghue v. Equitex, Inc., et al                      filed 07/06/01 closed 09/07/01 Securities
  06132-WK
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:01-cv-
                         Portnoy v. Tengasco, Inc.                             filed 07/09/01 closed 08/30/01 Securities
  06192-HB
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:01-cv-
                         Donoghue v. Socrates Corp., et al                     filed 07/11/01 closed 10/26/01 Securities
  06286-DC
                                                                                                              Exchange Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                     Page 5 of 34
                   Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 7 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM




                                                                                                              15:0078(15:78m(a)
  1:01-cv-               Donoghue v. Greka Energy Corp., et
                                                                               filed 07/11/01 closed 10/22/01 Securities
  06290-GEL              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:01-cv-
                         Donoghue v. Davita, Inc.                              filed 07/11/01 closed 09/05/01 Securities
  06292-WHP
                                                                                                              Exchange Act)


                                                                                              15:0078(15:78m(a)
  1:01-cv-
                         Donoghue v. Aviation Sales Co., et al filed 09/20/01 closed 02/06/02 Securities
  08548-MGC
                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:01-cv-               Donoghue v. Westwood One, Inc., et
                                                                               filed 10/23/01 closed 11/21/02 Securities
  09325-LMM              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:01-cv-               Donoghue v. Alliant Techsystems, et
                                                                               filed 11/01/01 closed 11/27/01 Securities
  09655-JES              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:01-cv-
                         Donoghue v. Niku Corporation, et al                   filed 11/08/01 closed 03/27/02 Securities
  09886-RCC
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:01-cv-
                         Donoghue v. Dicut, Inc., et al                        filed 11/19/01 closed 09/30/02 Securities
  10194-NRB
                                                                                                              Exchange Act)


                                                                                          15:0078(15:78m(a)
  1:01-cv-               Donoghue v. Hudson River Bancorp,
                                                           filed 11/21/01 closed 03/28/02 Securities
  10612-AKH              et al
                                                                                          Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:01-cv-               Donoghue v. Industrial Holdings, et
                                                                               filed 12/06/01 closed 03/31/03 Securities
  11225-CSH              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:01-cv-
                         Donoghue v. Indexonly, Inc., et al                    filed 12/11/01 closed 01/30/02 Securities
  11325-LAK
                                                                                                              Exchange Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                     Page 6 of 34
                   Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 8 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM




                                                                                                              15:0078(15:78m(a)
  1:02-cv-
                         Donoghue v. Genomica Corp., et al                     filed 01/04/02 closed 05/20/03 Securities
  00110-LAP
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:02-cv-
                         Donoghue v. Genomica Corp., et al                     filed 01/08/02 closed 01/28/02 Securities
  00152-NRB
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:02-cv-
                         Donoghue v. Infotopia Inc., et al                     filed 03/05/02 closed 06/07/02 Securities
  01785-KMW
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:02-cv-               Donoghue v. Golden State Bancorp,
                                                                               filed 03/27/02 closed 09/30/03 Securities
  02404-TPG              et al
                                                                                                              Exchange Act)


                                                                                             15:0078(15:78m(a)
  1:02-cv-
                         Donoghue v. Parlux Fragrances, et al filed 04/29/02 closed 06/27/02 Securities
  03248-RMB
                                                                                             Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:02-cv-               Donoghue v. M.H. Myerson & Co.,
                                                                               filed 05/01/02 closed 07/24/02 Securities
  03383-WHP              et al
                                                                                                              Exchange Act)


                                                                                             15:0078(15:78m(a)
  1:02-cv-               Donoghue v. The Chile Fund, Inc., et
                                                              filed 06/04/02 closed 10/31/02 Securities
  04215-JGK              al
                                                                                             Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:02-cv-               Donoghue v. The Chile Fund Inc., et
                                                                               filed 06/11/02 closed 09/10/02 Securities
  04416-RWS              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:02-cv-               Donoghue v. Advanced Magnetics,
                                                                               filed 07/15/02 closed 06/11/03 Securities
  05413-NRB              et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:02-cv-               Donoghue v. CKE Restaurants Inc.,
                                                                               filed 08/01/02 closed 10/02/02 Securities
  06142-WHP              et al
                                                                                                              Exchange Act)
https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                      Page 7 of 34
                   Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 9 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM




                                                                                                              15:0078(15:78m(a)
  1:02-cv-
                         Donoghue v. Intraware, Inc., et al                    filed 08/16/02 closed 11/25/02 Securities
  06578-JGK
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:03-cv-
                         Donoghue v. Collaborative, et al                      filed 01/09/03 closed 05/29/03 Securities
  00185-TPG
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:03-cv-               Donoghue v. J Bird Music Group, et
                                                                               filed 01/09/03 closed 10/06/03 Securities
  00186-GEL              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:03-cv-               Donoghue v. Casual Male Retail, et
                                                                               filed 02/14/03 closed 03/31/06 Securities
  01037-KMW              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:03-cv-               Donoghue v. TYCO International, et
                                                                               filed 02/18/03 closed 05/16/03 Securities
  01122-JES              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:03-cv-
                         Donoghue v. Chippac, Inc., et al                      filed 02/21/03 closed 03/10/03 Securities
  01159-DC
                                                                                                              Exchange Act)


  1:03-cv-                                                                                                    15:0078(15:78m(a)
  02281-DAB-             Donoghue v. Vista Continental, et al                  filed 04/01/03 closed 01/09/07 Securities
  THK                                                                                                         Exchange Act)


  1:03-cv-                                                                                                    15:0078(15:78m(a)
                         Donoghue v. Eagle Building Tech.,
  02472-RJH-                                                                   filed 04/09/03 closed 01/09/04 Securities
                         et al
  RLE                                                                                                         Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:03-cv-               Donoghue v. SFBC International, et
                                                                               filed 04/11/03 closed 05/08/03 Securities
  02575-TPG              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:03-cv-               Donoghue v. United Banks, Inc., et
                                                                               filed 04/14/03 closed 06/18/03 Securities
  02615-JGK              al

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                     Page 8 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 10 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM



                                                                                                             Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:03-cv-
                         Donoghue v. Medifast, Inc., et al                     filed 04/28/03 closed 05/28/03 Securities
  02955-RMB
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:03-cv-               Donoghue v. Rtin Holdings, Inc., et
                                                                               filed 09/03/03 closed 11/24/03 Securities
  06665-MGC              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:03-cv-
                         Donoghue v. Accenture Ltd., et al                     filed 10/21/03 closed 08/16/04 Securities
  08329-NRB
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:03-cv-
                         Donoghue v. ESG Re Limited et al                      filed 12/03/03 closed 12/19/03 Securities
  09618-HB
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:04-cv-
                         Donoghue v. Anteon Corporation                        filed 01/06/04 closed 02/09/04 Securities
  00076-RJH
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:04-cv-               Donohue v. Tweeter Home
                                                                               filed 01/22/04 closed 08/31/04 Securities
  00524-JSR              Entertainment Group, Inc. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:04-cv-               Donoghue v. Questcor
                                                                               filed 01/30/04 closed 02/27/04 Securities
  00753-KMW              Pharmaceuticals, Inc. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:04-cv-
                         Donoghue v. XRG, Inc. et al                           filed 08/20/04 closed 10/25/04 Securities
  06764-HB
                                                                                                              Exchange Act)


                                                                                             15:0078(15:78m(a)
  1:04-cv-               Donoghue v. Novastar Financial, Inc.
                                                              filed 08/24/04 closed 03/28/06 Securities
  06857-KMW              et al
                                                                                             Exchange Act)


                                                                                                             15:0078(15:78m(a)
  1:04-cv-

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                     Page 9 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 11 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM



  10260-RO               Donoghue v. Bigmar Inc. et al                         filed 12/28/04 closed 09/13/05 Securities
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:05-cv-               Donoghue v. Centillium
                                                                               filed 04/22/05 closed 03/31/06 Securities
  04082-WHP              Communications, Inc. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:05-cv-               Donoghue v. Centennial
                                                                               filed 04/22/05 closed 06/13/05 Securities
  04083-JSR              Communications Corp. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:06-cv-
                         Donoghue v. Alloy, Inc. et al                         filed 01/27/06 closed 04/27/06 Securities
  00651-LAP
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:06-cv-
                         Donoghue v. Innovo Group Inc. et al                   filed 01/30/06 closed 03/24/06 Securities
  00697-LLS
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:06-cv-               In Re: Escala Group, Inc. Securities
                                                                               filed 05/09/06 closed 12/03/08 Securities
  03518-AKH              Litigation
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:06-cv-               Donoghue v. Digital Video Systems,
                                                                               filed 06/23/06 closed 07/25/06 Securities
  04918-SAS              Inc. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:06-cv-
                         Shapiro et al v. Escala Group, Inc.                   filed 06/23/06 closed 08/25/06 Securities
  04919-AKH
                                                                                                              Exchange Act)


  1:06-cv-                                                                                                    15:0078(15:78m(a)
                         Huppe v. WPCS International
  06097-LTS-                                                                   filed 08/10/06 closed 08/12/08 Securities
                         Incorporated et al
  FM                                                                                                          Exchange Act)


                                                                                           15:0078(15:78m(a)
  1:07-cv-               Donoghue v. Gulfmark Offshore Inc.
                                                            filed 01/05/07 closed 02/08/07 Securities
  00111-RMB              et al
                                                                                           Exchange Act)



https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                     Page 10 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 12 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM



  1:07-cv-                                                                                                    15:0078(15:78m(a)
                         Donoghue v. Ashworth, Inc. et al                      filed 01/08/07 closed 02/08/07 Securities
  00137-DLC
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:07-cv-               Donoghue v. Delphi Corporation et
                                                                               filed 03/02/07 closed 12/18/08 Securities
  01884-LBS              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:07-cv-
                         Portnov v. Uroplasty, Inc. et al                      filed 08/13/07 closed 10/10/07 Securities
  07214-HB
                                                                                                              Exchange Act)


                                                                                          15:0078(15:78m(a)
  1:07-cv-               Donoghue v. Local.Com Corporation
                                                           filed 10/03/07 closed 10/28/08 Securities
  08550-LBS              et al
                                                                                          Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:07-cv-               Donoghue v. National Financial
                                                                               filed 10/03/07 closed 11/14/07 Securities
  08551-RMB              Partners Corp. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:07-cv-
                         Donoghue v. Covansys et al.                           filed 10/03/07 closed 11/28/07 Securities
  08552-HB
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:08-cv-               Donoghue v. Immunosyn
                                                                               filed 03/11/08 closed 04/22/08 Securities
  02434-DLC              Corporation et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:08-cv-               Donoghue v. Rehabcare Group Inc.
                                                                               filed 05/09/08 closed 06/03/08 Securities
  04411-RPP              et al
                                                                                                              Exchange Act)


                                                                                            15:0078(15:78m(a)
  1:08-cv-
                         Donoghue v. Polo Ralph Lauren et al filed 05/19/08 closed 07/18/08 Securities
  04695-GBD
                                                                                            Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:08-cv-               Donoghue v. Bucyrus International,
                                                                               filed 08/20/08 closed 11/30/08 Securities
  07374-AKH              Inc. et al
                                                                                                              Exchange Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                     Page 11 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 13 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM



                                                                                                              15:0078(15:78m(a)
  1:08-cv-               Donoghue v. The Inventure Group,                      filed 08/28/08 closed 11/17/08 Securities
  07612-VM               Inc. et al                                                                           Exchange Act)



                                                                                                              15:0078(15:78m(a)
  1:08-cv-               Donoghue v. Baseline Oil & Gas
                                                                               filed 09/30/08 closed 11/04/08 Securities
  08392-CM               Corp. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:08-cv-               Donoghue v. Chinacast Education
                                                                               filed 09/30/08 closed 11/09/08 Securities
  08393-LAK              Corporation et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:08-cv-
                         Donoghue v. CSX Corporation et al                     filed 10/28/08 closed 03/09/09 Securities
  09252-MGC
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:08-cv-               Donoghue v. Coventry Health Care
                                                                               filed 11/12/08 closed 01/22/09 Securities
  09886-JSR              Inc. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:08-cv-
                         Donoghue v. Sourceforge, Inc. et al                   filed 11/12/08 closed 01/21/09 Securities
  09888-CM
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:08-cv-
                         Portnoy v. Medivation, Inc. et al                     filed 12/29/08 closed 01/01/09 Securities
  11263-MGC
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:08-cv-
                         Donoghue v. ZAP et al                                 filed 12/30/08 closed 05/21/09 Securities
  11307-DC
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:09-cv-               Donoghue v. Special Situations
                                                                               filed 01/05/09 closed 02/15/12 Securities
  00024-RMB              Private Equity Fund, L.P. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:09-cv-               Donoghue v. Chesapeake Energy
                                                                               filed 01/27/09 closed 03/07/09 Securities
  00764-PKC              Corporation et al
                                                                                                              Exchange Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                     Page 12 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 14 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM




                                                                                                              15:0078(15:78m(a)
  1:09-cv-               Donoghue v. ASYST Technologies
  00809-SAS              Inc. et al                                            filed 01/28/09 closed 03/13/09 Securities
                                                                                                              Exchange Act)



                                                                                                              15:0078(15:78m(a)
  1:09-cv-               Donoghue v. Magma Design
                                                                               filed 02/05/09 closed 02/26/09 Securities
  01023-GBD              Automation, Inc. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:09-cv-               Donoghue v. Primus Guaranty Ltd.
                                                                               filed 03/17/09 closed 03/30/09 Securities
  02441-LLS              et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:09-cv-
                         Donoghue v. Gamestop Corp. et al                      filed 03/17/09 closed 06/13/09 Securities
  02442-DAB
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:09-cv-               Donoghue v. Convergys Corporation
                                                                               filed 03/19/09 closed 04/13/09 Securities
  02552-SAS              et al
                                                                                                              Exchange Act)


                                                                                             15:0078(15:78m(a)
  1:09-cv-               Donoghue v. Forward Industries, Inc.
                                                              filed 03/24/09 closed 05/08/09 Securities
  02689-JSR              et al
                                                                                             Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:09-cv-               Donoghue v. Nature's Sunshine
                                                                               filed 03/24/09 closed 04/16/09 Securities
  02831-BSJ              Products, Inc. et al
                                                                                                              Exchange Act)


                                                                                           15:0078(15:78m(a)
  1:09-cv-               Donoghue v. Sigma-Aldrich Corp. et
                                                            filed 03/30/09 closed 04/15/09 Securities
  03076-VM               al
                                                                                           Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:09-cv-               Donoghue v. Marriott International,
                                                                               filed 05/05/09 closed 08/26/09 Securities
  04354-AKH              Inc. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:09-cv-               Donoghue v. Pershing Square
                                                                               filed 06/01/09 closed 07/24/09 Securities
  05105-LMM              Capital Management, L.P. et al
https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                     Page 13 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 15 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM



                                                                                                             Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:09-cv-               Donoghue v. MEMC Electronic
                                                                               filed 07/01/09 closed 10/21/09 Securities
  06023-LTS              Materials, Inc. et al
                                                                                                              Exchange Act)


  1:09-cv-                                                                                                    15:0078(15:78m(a)
  06105-BSJ-             Donoghue v. PHH Corporation et al                     filed 07/06/09 closed 08/05/11 Securities
  JCF                                                                                                         Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:09-cv-
                         Donoghue v. Calpine Corp. et al                       filed 07/08/09 closed 07/25/09 Securities
  06142-RMB
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:09-cv-               Donoghue v. Aspect Medical
                                                                               filed 07/31/09 closed 08/06/09 Securities
  06792-PKC              Systems, Inc. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:09-cv-               Donoghue v. Borland Software
                                                                               filed 07/31/09 closed 10/15/09 Securities
  06800-RJS              Corporation et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:09-cv-               Portnoy v. Oriental Financial Group,
                                                                               filed 08/07/09 closed 11/20/09 Securities
  07027-GBD              Inc.
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:09-cv-               Donoghue v. Fibernet Telecom
                                                                               filed 08/27/09 closed 11/12/09 Securities
  07521-SHS              Group Inc. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:09-cv-
                         Donoghue v. RCN Corporation et al                     filed 11/30/09 closed 04/14/10 Securities
  09853-AKH
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:09-cv-               Donoghue v. The Andersons, Inc. et
                                                                               filed 12/11/09 closed 02/10/10 Securities
  10152-PKC              al
                                                                                                              Exchange Act)


                                                                                                             15:0078(15:78m(a)
  1:09-cv-               Donoghue v. Cyclacel Corporation et

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                    Page 14 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 16 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM



  10560-PAE              al                                                    filed 12/29/09 closed 02/21/12 Securities
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:10-cv-
                         Donoghue v. ZAGG Inc. et al                           filed 03/03/10 closed 04/27/10 Securities
  01678-PGG
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:10-cv-
                         Donoghue v. Endologix Inc. et al                      filed 03/29/10 closed 04/08/10 Securities
  02793-WHP
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:10-cv-               Donoghue v. J. Crew Group, Inc. et
                                                                               filed 04/07/10 closed 04/27/10 Securities
  03005-DLC              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:10-cv-               Donoghue v. Morgan Stanley High
                                                                               filed 04/13/10 closed 03/31/11 Securities
  03131-DLC              Yield Fund et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:10-cv-               Donoghue v. Patriot Coal
                                                                               filed 04/21/10 closed 08/02/10 Securities
  03343-LTS              Corporation et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:11-cv-               Donoghue v. Chelsea Therapeutics
                                                                               filed 02/15/11 closed 02/28/11 Securities
  01049-LTS              International, Ltd. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:11-cv-               Donoghue v. Temecula Valley
                                                                               filed 05/04/11 closed 05/30/11 Securities
  03064-PKC              Bancorp Inc. et al
                                                                                                              Exchange Act)


                                                                                             15:0078(15:78m(a)
  1:11-cv-               Donoghue v. Yuhe International, Inc.
                                                              filed 05/17/11 closed 05/30/11 Securities
  03374-TPG              et al
                                                                                             Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:11-cv-
                         Donoghue v. Futurefuel Corp. et al                    filed 08/09/11 closed 10/18/11 Securities
  05515-PGG
                                                                                                              Exchange Act)



https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                     Page 15 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 17 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM



  1:11-cv-               Donoghue v. Barnes & Noble, Inc. et filed 11/29/11 closed 03/06/12 15:0078(15:78m(a)
  08695-JGK              al                                                                 Securities
                                                                                            Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:11-cv-               Donoghue v. Great Atlantic &
                                                                               filed 11/30/11 closed 03/13/12 Securities
  08713-TPG              Pacific Tea Co. Inc. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:12-cv-               Donoghue v. Command Security
                                                                               filed 04/10/12 closed 07/15/12 Securities
  02839-AKH              Corporation et al
                                                                                                              Exchange Act)


                                                                                           15:0078(15:78m(a)
  1:12-cv-               Donoghue v. Cortex Pharmaceuticals
                                                            filed 09/11/12 closed 08/23/13 Securities
  06867-JPO              Inc. /DE/ et al
                                                                                           Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:12-cv-               Donoghue v. Globaloptions Group
                                                                               filed 09/11/12 closed 09/30/12 Securities
  06873-JMF              Inc. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:12-cv-               Donoghue v. Applied Minerals, Inc.
                                                                               filed 10/17/12 closed 11/19/12 Securities
  07755-KBF              et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:12-cv-               Donoghue v. Avalon Holdings
                                                                               filed 10/18/12 closed 03/04/13 Securities
  07807-PKC              Corporation et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:12-cv-               Donoghue v. Westmoreland Coal
                                                                               filed 11/28/12 closed 02/21/13 Securities
  08628-KBF              Company et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:12-cv-               Donoghue v. Colombia Energy
                                                                               filed 11/29/12 closed 03/16/13 Securities
  08690-KBF              Resources, Inc. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:12-cv-               Donoghue v. Mass Megawatts Wind
                                                                               filed 12/07/12 closed 03/03/13 Securities
  08891-MGC              Power Inc. et al
                                                                                                              Exchange Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                    Page 16 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 18 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM



                                                                                                              15:0078(15:78m(a)
  1:13-cv-               Donoghue v. Dole Food Company,
                                                                               filed 02/21/13 closed 08/08/13 Securities
  01224-PAE              Inc. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:13-cv-               Donoghue v. Cerner Corporation et
                                                                               filed 03/19/13 closed 07/29/14 Securities
  01818-PAC              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:13-cv-               Donoghue v. Silicon Graphics
                                                                               filed 03/19/13 closed 06/26/13 Securities
  01819-AKH              International Corp. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:13-cv-               Donoghue v. Patterson Companies,
                                                                               filed 03/26/13 closed 12/31/13 Securities
  02033-JSR              Inc. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:13-cv-               Donoghue v. American Bio Medica
                                                                               filed 03/27/13 closed 05/08/13 Securities
  02051-RWS              Corp. et al
                                                                                                              Exchange Act)


                                                                                           15:0078(15:78m(a)
  1:13-cv-               Donoghue v. Usana Health Sciences,
                                                            filed 04/08/13 closed 07/15/14 Securities
  02329-RA               Inc. et al
                                                                                           Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:13-cv-               Donoghue v. Teletouch
                                                                               filed 04/30/13 closed 07/03/13 Securities
  02903-RPP              Communications, Inc. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:13-cv-               Donoghue v. Revolutions Medical
                                                                               filed 05/09/13 closed 10/07/13 Securities
  03124-DLC              Corp. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:13-cv-               Donoghue v. Altra Holdings, Inc. et
                                                                               filed 05/09/13 closed 05/31/13 Securities
  03141-RA               al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:13-cv-               Donoghue v. Camco Financial
                                                                               filed 05/16/13 closed 09/10/13 Securities
  03297-LAK              Corporation et al
                                                                                                              Exchange Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                     Page 17 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 19 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM




                                                                                                              15:0078(15:78m(a)
  1:13-cv-               Donoghue v. Evolution Petroleum
                                                                               filed 09/04/13 closed 02/22/14 Securities
  06229-NRB              Corp. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:14-cv-               Donoghue v. Netsol Technologies,
                                                                               filed 08/11/14 closed 11/18/15 Securities
  06383-PAC              Inc., et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:14-cv-               Donoghue et al v. Retrophin, Inc. et
                                                                               filed 09/19/14 closed 12/02/15 Securities
  07640-ER               al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:14-cv-               Donoghue v. Town Sports
                                                                               filed 09/19/14 closed 10/06/14 Securities
  07783-AJN              International Holdings Inc. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:14-cv-               Donoghue v. Achillion
                                                                               filed 10/20/14 closed 07/13/15 Securities
  08353-PAC              Pharmaceuticals, Inc. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:15-cv-
                         Donoghue v. Akorn, Inc. et al                         filed 01/21/15 closed 02/28/15 Securities
  00430-SHS
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:15-cv-               Donoghue v. Vanguard Natural
                                                                               filed 01/29/15 closed 02/17/15 Securities
  00677-LGS              Resources, LLC et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:15-cv-               Donoghue v. Northwest
                                                                               filed 02/02/15 closed 02/23/15 Securities
  00730-KPF              Biotherapeutics, Inc. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:15-cv-               Donoghue v. Northwest
                                                                               filed 02/26/15 closed 12/02/15 Securities
  01492-KPF              Biotherapeutics, Inc. et al
                                                                                                              Exchange Act)


                                                                                            15:0078(15:78m(a)
  1:15-cv-               Donoghue v. Zivo BioScience, Inc et
                                                             filed 07/17/15 closed 01/18/17 Securities
  05618-PAC              al
                                                                                            Exchange Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                    Page 18 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 20 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM




                                                                                                              15:0078(15:78m(a)
  1:15-cv-               Rubenstein v. HC2 Holdings, Inc. et
                                                                               filed 09/02/15 closed 12/03/15 Securities
  06939-SAS              al                                                                                   Exchange Act)



                                                                                                              15:0078(15:78m(a)
  1:15-cv-
                         Rubenstein v. Gale et al                              filed 11/08/15 closed 02/21/16 Securities
  08786-RA
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:15-cv-               Donoghue et al. v. G2 Investment
                                                                               filed 12/08/15 closed 01/05/16 Securities
  09590-JPO              Partners Management LLC et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:15-cv-               Rubenstein v. vTv Therapeutics, Inc.
                                                                               filed 12/14/15 closed 03/31/17 Securities
  09752-VSB              et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:15-cv-
                         Rubenstein v. Leone et al                             filed 12/16/15 closed 07/18/16 Securities
  09794-NRB
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:16-cv-
                         Donoghue v. Shane McMahon et al                       filed 03/14/16 closed 06/24/16 Securities
  01877-ALC
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:16-cv-
                         Rubenstein v. Watts et al                             filed 06/01/16 closed 07/22/16 Securities
  04090-PAE
                                                                                                              Exchange Act)


                                                                                             15:0078(15:78m(a)
  1:16-cv-               Rubenstein v. Liberty Media Corp. et
                                                              filed 09/19/16 closed 06/21/17 Securities
  07283-RWS              al
                                                                                             Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:16-cv-               Donoghue et al v. Quest Solution,
                                                                               filed 09/29/16 closed 09/28/17 Securities
  07630-JCF              Inc. et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:16-cv-               Donoghue v. Patriot National, Inc. et
                                                                               filed 10/10/16 closed 06/16/17 Securities
  07905-ALC              al
                                                                                                              Exchange Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                    Page 19 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 21 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM




                                                                                                              15:0078(15:78m(a)
  1:16-cv-               Donoghue et al v. Stratus Properties,                 filed 11/22/16 closed 04/06/17 Securities
  09110-LGS              Inc. et al                                                                           Exchange Act)



                                                                                                              15:0078(15:78m(a)
  1:16-cv-
                         Donoghue v. Brisben et al                             filed 11/23/16 closed 02/10/17 Securities
  09115-RA
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:17-cv-
                         Rubenstein v. Rofam Inv. LLC et al.                   filed 02/02/17 closed 03/28/19 Securities
  00821-JPO
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:17-cv-               Donoghue v. Relative Value Partners
                                                                               filed 03/29/17 closed 09/05/17 Securities
  02273-GBD              LLC et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:17-cv-
                         Donoghue v. Finish Line Inc. et al                    filed 11/09/17 closed 07/23/18 Securities
  08708-AJN
                                                                                                              Exchange Act)


                                                                                             15:0078(15:78m(a)
  1:17-cv-               Donoghue v. G1 Therapeutics, Inc. et
                                                              filed 12/18/17 closed 01/16/18 Securities
  09874-GBD              al
                                                                                             Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:18-cv-               Rubenstein v. International Value
                                                                               filed 01/05/18 closed 02/05/19 Securities
  00081-PAE              Advisers, LLC et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:18-cv-               Donoghue et al. v. Marcato Capital
                                                                               filed 01/30/18 closed 06/02/18 Securities
  00833-LAP              Management LP et al.
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:18-cv-               Rubenstein v. Independent Bank
                                                                               filed 07/16/18 closed 09/07/18 Securities
  06419-VSB              Group, Inc. et al
                                                                                                              Exchange Act)


  1:18-cv-                                                                                                   15:0078(15:78m(a)
                         Avalon Holdings Corporation v.
  07291-VSB-                                                                   filed 08/13/18                Securities

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                    Page 20 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 22 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM



  RWL                    Gentile et al                                                                       Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:18-cv-
  07812-LAP              Rubenstein v. Chin et al                              filed 08/27/18 closed 03/26/19 Securities
                                                                                                              Exchange Act)



  1:18-cv-                                                                                                   15:0078(15:78m(a)
                         New Concept Energy, Inc. v. Gentile
  08896-VSB-                                                                   filed 09/28/18                Securities
                         et al
  RWL                                                                                                        Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:19-cv-               Rubenstein v. CymaBay
                                                                               filed 04/14/19 closed 11/13/19 Securities
  03313-GHW              Therapeutics, Inc. et al
                                                                                                              Exchange Act)


  1:19-cv-                                                                                                   15:0078(15:78m(a)
                         Microbot Medical, Inc. v. Alliance
  03782-GBD-                                                                   filed 04/28/19                Securities
                         Investment Management, Ltd.
  RWL                                                                                                        Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:19-cv-               Rubenstein v. Heron Therapeutics,
                                                                               filed 05/07/19 closed 05/09/19 Securities
  04117-ER               Inc. et al
                                                                                                              Exchange Act)


                                                                                                             15:0078(15:78m(a)
  1:19-cv-
                         Rubenstein v. Siokas et al                            filed 07/25/19                Securities
  06976-KPF
                                                                                                             Exchange Act)


                                                                                                             15:0078(15:78m(a)
  1:19-cv-               Rubenstein v. Knight-Swift
                                                                               filed 08/20/19                Securities
  07802-KPF              Transportation Holdings Inc. et al
                                                                                                             Exchange Act)


                                                                                                             15:0078(15:78m(a)
  1:19-cv-               Donoghue et al v. Astro Aerospace
                                                                               filed 08/26/19                Securities
  07991-JPO              Ltd. et al
                                                                                                             Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:19-cv-               Donoghue et al v. Ambase Corp. et
                                                                               filed 09/03/19 closed 12/13/19 Securities
  08179-NRB              al
                                                                                                              Exchange Act)



https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                     Page 21 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 23 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM



  1:20-cv-               IN RE MYOVANT SCIENCES                                                              15:0078(15:78m(a)
                                                                               filed 02/29/20
  01807-JGK              LTD. SECTION l6(b) LITIGATION                                                       Securities
                                                                                                             Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:20-cv-               Rubenstein et al v. HollyFrontier
                                                                               filed 05/02/20 closed 05/22/20 Securities
  03442-VM               Corporation et al
                                                                                                              Exchange Act)


                                                                                                             15:0078(15:78m(a)
  1:20-cv-               Donoghue et al v. National Health
                                                                               filed 05/13/20                Securities
  03697-VEC              Investors, Inc. et al
                                                                                                             Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:20-cv-               Donoghue et al v. H&E Equipment
                                                                               filed 05/15/20 closed 06/10/20 Securities
  03778-VM               Services, Inc. et al
                                                                                                              Exchange Act)


                                                                                                             15:0078(15:78m(a)
  1:20-cv-               Rubenstein et al v. IMAX
                                                                               filed 05/21/20                Securities
  03961-GHW              Corporation et al
                                                                                                             Exchange Act)


                                                                                                             15:0078(15:78m(a)
  1:20-cv-               Donoghue v. Taylor Devices, Inc. et
                                                                               filed 05/28/20                Securities
  04099-GHW              al
                                                                                                             Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:90-cv-               C.R.A. Realty Corp., et al v.
                                                                               filed 11/27/90 closed 11/07/91 Securities
  07579-MGC              Programming & System
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:90-cv-               C.R.A. Realty Corp.,, et al v.
                                                                               filed 12/27/90 closed 04/15/91 Securities
  08234-LMM              Southland Communicat
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:91-cv-               C.R.A. Realty Corp., et al v.
                                                                               filed 09/12/91 closed 10/31/91 Securities
  06182-RWS              Walgreen Co.
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:91-cv-               C.R.A. Realty Corp, et al v. First
                                                                               filed 09/13/91 closed 11/01/91 Securities
  06215-KMW              City Bancorp
                                                                                                              Exchange Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                    Page 22 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 24 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM



                                                                                                              15:0078(15:78m(a)
  1:91-cv-               C.R.A. Realty Corp., et al v.
                                                                               filed 09/16/91 closed 11/04/91 Securities
  06223-CSH              Technical Communicat
                                                                                                              Exchange Act)


                                                                                               15:0078(15:78m(a)
  1:91-cv-               Jammys International, et al v. Dillard
                                                                filed 09/17/91 closed 10/30/91 Securities
  06262-KC               Dept. Stores
                                                                                               Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:91-cv-               Jammys international, et al v. Wal-
                                                                               filed 09/23/91 closed 10/24/91 Securities
  06434-PKL              Mart Stores, Inc
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:91-cv-               C.R.A. Realty Corp., et al v.
                                                                               filed 09/23/91 closed 12/20/91 Securities
  06435-LBS              Comptronix Corporati
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:91-cv-               C.R.A. Realty Corp. v. Colorocs
                                                                               filed 09/30/91 closed 01/09/92 Securities
  06577-MBM              Corporation, et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:91-cv-               C.R.A. Realty Corp., et al v.
                                                                               filed 10/03/91 closed 11/22/91 Securities
  06660-KTD              Advanced Magnetics
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:91-cv-               C.R.A. Realty Corp., et al v. Dell
                                                                               filed 10/31/91 closed 04/15/92 Securities
  07387-RPP              Computer Corpor
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:91-cv-               C.R.A. Realty Corp., et al v. Rocky
                                                                               filed 10/31/91 closed 11/22/91 Securities
  07391-JSM              Mountain
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:91-cv-               C.R.A. Realty Corp., et al v. Clayton
                                                                               filed 12/13/91 closed 02/25/92 Securities
  08403-LBS              Homes, Inc.
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:91-cv-               C.R.A. Realty Corp. v. American
                                                                               filed 12/17/91 closed 02/27/92 Securities
  08451-WCC              Internation, et al
                                                                                                              Exchange Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                    Page 23 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 25 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM




                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp. v. The Aqua
                                                                               filed 02/04/92 closed 05/19/92 Securities
  00846-WCC              Buoy Corp., et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp, et al v. First
                                                                               filed 02/18/92 closed 03/20/92 Securities
  01168-TPG              Empire State
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp. v. Sunlite Inc.,
                                                                               filed 02/18/92 closed 06/11/92 Securities
  01173-RPP              et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp. v. Int'l.
                                                                               filed 03/09/92 closed 05/29/92 Securities
  01668-SWK              Cablecasting, et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp., et al v. 1st
                                                                               filed 03/10/92 closed 04/24/92 Securities
  01716-LLS              National Film
                                                                                                              Exchange Act)


                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp. v. First Colonial
                                                               filed 03/10/92 closed 06/09/92 Securities
  01718-PKL              Corp., et al
                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp., et al v.
                                                                               filed 03/10/92 closed 06/10/92 Securities
  01719-KC               International Leisur, et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp. v. Intellicorp
                                                                               filed 03/24/92 closed 10/03/94 Securities
  02053-MGC              Inc, et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp v. Lockheed
                                                                               filed 03/23/92 closed 09/24/92 Securities
  02054-KTD              Corp, et al
                                                                                                              Exchange Act)


                                                                                              15:0078(15:78m(a)
  1:92-cv-
                         C.R.A. Realty v. Scor US Corp., et al filed 03/24/92 closed 03/29/95 Securities
  02093-LMM
                                                                                              Exchange Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                    Page 24 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 26 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM




                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp. v. American
                                                                               filed 03/25/92 closed 04/08/92 Securities
  02120-LLS              Greetings, et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp., et al v. Claire's
                                                                               filed 03/27/92 closed 06/15/92 Securities
  02204-KTD              Stores, Inc
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp., et al v.
                                                                               filed 04/16/92 closed 06/16/92 Securities
  02741-KTD              Analytical Surveys
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp. v. Biomed
                                                                               filed 04/20/92 closed 05/27/92 Securities
  02822-KC               Medical, et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp., et al v. First
                                                                               filed 04/20/92 closed 06/28/95 Securities
  02823-SWK              National
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp. v. Xplor
                                                                               filed 04/22/92 closed 06/09/92 Securities
  02903-LMM              Corporation, et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp., et al v. New
                                                                               filed 05/12/92 closed 07/06/92 Securities
  03452-LBS              Milford Bank &
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp., et al v. Richey
                                                                               filed 07/08/92 closed 09/04/92 Securities
  05092-JSM              Pacific Ltd.
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp. v. Incomnet,
                                                                               filed 07/10/92 closed 02/09/93 Securities
  05155-LAP              Inc., et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp. v. Gold
                                                                               filed 07/15/92 closed 10/26/93 Securities
  05280-WCC              Standard, Inc., et al
                                                                                                              Exchange Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                    Page 25 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 27 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM




  1:92-cv-               C.R.A. Realty Corp. v. Mutual                                                        15:0078(15:78m(a)
                                                                               filed 08/11/92 closed 09/03/92 Securities
  06073-MGC              Federal Savin, et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               Jammy's Int'l. Inc., et al v. First
                                                                               filed 08/11/92 closed 10/19/92 Securities
  06077-LBS              Commerce Corp.
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp., et al v. MIPS
                                                                               filed 08/20/92 closed 02/04/93 Securities
  06311-PNL              Computer Corp.
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp. v. Paris
                                                                               filed 09/01/92 closed 11/02/92 Securities
  06531-KMW              Business Forms, et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp. v. Smith
                                                                               filed 10/06/92 closed 03/25/93 Securities
  07226-JFK              International, et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp., et al v.
                                                                               filed 10/06/92 closed 04/14/93 Securities
  07227-KTD              Advanced Promotion
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp. v. Enron
                                                                               filed 10/14/92 closed 03/02/94 Securities
  07502-MBM              Corporation, et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp., et al v.
                                                                               filed 10/28/92 closed 12/16/92 Securities
  07908-SWK              Pamrapo Bancorp Inc.
                                                                                                              Exchange Act)


                                                                                               15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp., et al v. Stage 11
                                                                filed 10/29/92 closed 01/07/93 Securities
  07948-TPG              Apparel
                                                                                               Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:92-cv-               C.R.A. Realty Corp. v. The Bank of
                                                                               filed 12/02/92 closed 07/27/94 Securities
  08696-JSM              NY Co., et al
                                                                                                              Exchange Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                    Page 26 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 28 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM




                                                                                                              15:0078(15:78m(a)
  1:93-cv-               Morales v. NYCAL Corporation, et
                                                                               filed 06/02/93 closed 12/13/93 Securities
  03693-MP               al                                                                                   Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:93-cv-
                         Morales, et al v. Int'l. Richey, et al                filed 06/16/93 closed 11/30/93 Securities
  04122-RWS
                                                                                                              Exchange Act)


  1:93-cv-                                                                                                    15:0078(15:78m(a)
                         C.R.A. Realty Corp. v. Vision
  04163-CSH-                                                                   filed 06/18/93 closed 03/29/94 Securities
                         Technologies, et al
  BAL                                                                                                         Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:93-cv-               Morales, et al v. Home Intensive
                                                                               filed 06/21/93 closed 09/03/93 Securities
  04211-KC               Care
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:93-cv-
                         Morales v. Tago, Inc., et al                          filed 06/23/93 closed 11/22/93 Securities
  04268-WK
                                                                                                              Exchange Act)


                                                                                            15:0078(15:78m(a)
  1:93-cv-               Morales v. Environment Holdings, et
                                                             filed 06/23/93 closed 12/14/93 Securities
  04269-LLS              al
                                                                                            Exchange Act)


  1:93-cv-                                                                                                    15:0078(15:78m(a)
                         Morales v. Cohasset Savings Bnk, et
  04323-SS-                                                                    filed 06/24/93 closed 03/23/94 Securities
                         al
  KAR                                                                                                         Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:93-cv-               C.R.A. Realty Corp. v. Maryland
                                                                               filed 06/25/93 closed 07/12/93 Securities
  04332-MP               Federal, et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:93-cv-               C.R.A. Realty Corp. v. AFN Inc., et
                                                                               filed 06/29/93 closed 10/28/93 Securities
  04424-MGC              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:93-cv-               C.R.A. Realty Corp. v. Piedmont
                                                                               filed 07/09/93 closed 07/21/93 Securities
  04662-JFK              Natural Gas, et al
                                                                                                              Exchange Act)
https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                    Page 27 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 29 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM




                                                                                                              15:0078(15:78m(a)
  1:93-cv-               C.R.A. Realty Corp., et al v. Dev-
                                                                               filed 07/12/93 closed 10/15/93 Securities
  04689-JSM              Tech Corp.
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:93-cv-
                         Morales v. Intramerican Corp., et al                  filed 07/12/93 closed 09/08/93 Securities
  04690-MGC
                                                                                                              Exchange Act)


                                                                                            15:0078(15:78m(a)
  1:93-cv-               Morales v. Angstrom Technologie, et
                                                             filed 07/29/93 closed 08/17/93 Securities
  05265-MBM              al
                                                                                            Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:93-cv-
                         Morales v. Underwriters Group, et al                  filed 09/07/93 closed 11/17/93 Securities
  06228-LAP
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:93-cv-               C.R.A. Realty Corp., et al v. Ecogen
                                                                               filed 09/28/93 closed 12/23/94 Securities
  06787-BN               Inc
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:93-cv-               C.R.A. Realty Corp., et al v. General
                                                                               filed 09/29/93 closed 03/24/97 Securities
  06814-RO               Kinetics,
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:94-cv-
                         Morales v. Consulier Inc., et al                      filed 11/14/94 closed 12/21/94 Securities
  08177-RPP
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:94-cv-
                         Morales v. Independent Tele., et al                   filed 11/18/94 closed 01/20/95 Securities
  08439-LMM
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:94-cv-               Morales v. Alter Sales Company, et
                                                                               filed 11/23/94 closed 06/08/95 Securities
  08502-KTD              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:94-cv-
                         Morales v. Dig. Solutions, Inc., et al                filed 11/25/94 closed 02/02/95 Securities
  08571-AGS

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                    Page 28 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 30 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM



                                                                                                             Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:94-cv-
                         Morales v. Wellco Enterprises, et al                  filed 11/25/94 closed 02/26/96 Securities
  08572-JSM
                                                                                                              Exchange Act)


                                                                                               15:0078(15:78m(a)
  1:94-cv-
                         Morales v. Princeton Electronic, et al filed 11/25/94 closed 11/29/96 Securities
  08573-JFK
                                                                                               Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:95-cv-               C.R.A. Realty Corp. v. Freemont
                                                                               filed 02/15/95 closed 09/27/95 Securities
  01036-MBM              Corporation, et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:95-cv-
                         Morales v. New Valley Corp., et al                    filed 02/22/95 closed 04/17/98 Securities
  01246-CSH
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:95-cv-               Morales v. Enviromint Holdings, et
                                                                               filed 02/27/95 closed 03/31/95 Securities
  01343-JES              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:95-cv-
                         Morales v. Inamed Corporation, et al                  filed 10/11/95 closed 04/22/96 Securities
  08685-LMM
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:95-cv-
                         Morales v. U.S. Long Distance, et al                  filed 10/18/95 closed 03/07/96 Securities
  08857-KMW
                                                                                                              Exchange Act)


                                                                                              15:0078(15:78m(a)
  1:95-cv-
                         Morales v. Video Display Corp., et al filed 10/18/95 closed 03/26/96 Securities
  08858-RPP
                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:95-cv-
                         Morales v. American Power                             filed 10/23/95 closed 12/21/95 Securities
  09022-HB
                                                                                                              Exchange Act)


                                                                                                             15:0078(15:78m(a)
  1:95-cv-

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                    Page 29 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 31 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM



  10202-CBM              Morales v. Executive Telecard, et al                  filed 12/04/95 closed 12/14/99 Securities
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:95-cv-               Morales, et al v. Glob. Tot. Ret.
                                                                               filed 12/27/95 closed 06/26/96 Securities
  10907-MP               Fund, et al
                                                                                                              Exchange Act)


                                                                                            15:0078(15:78m(a)
  1:95-cv-               Morales v. Oryx Technology Corp, et
                                                             filed 12/29/95 closed 11/25/96 Securities
  10976-JSM              al
                                                                                            Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:96-cv-               Morales v. Alba Waldensian Inc., et
                                                                               filed 01/16/96 closed 07/10/96 Securities
  00214-JFK              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:96-cv-
                         Morales v. Incomnet Inc., et al                       filed 01/16/96 closed 06/06/97 Securities
  00225-DLC
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:96-cv-               Morales v. Rhone-Poulenc Rorer, et
                                                                               filed 02/22/96 closed 04/30/96 Securities
  01277-LBS              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:96-cv-
                         Morales v. SCI Systems Inc., et al                    filed 04/09/96 closed 07/26/96 Securities
  02505-RPP
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:96-cv-
                         Morales v. Chromatics Color, et al                    filed 04/22/96 closed 09/26/96 Securities
  02896-JSM
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:96-cv-
                         Morales v. Quintiles Transnati., et al                filed 05/29/96 closed 01/06/99 Securities
  04021-RO
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:96-cv-
                         Lopez, et al v. A+ Network, Inc.                      filed 11/13/96 closed 05/28/97 Securities
  08525-RPP
                                                                                                              Exchange Act)



https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                    Page 30 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 32 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM



  1:97-cv-   Morales v. Amcor Capital Corp., et                                filed 03/18/97 closed 07/01/98 15:0078(15:78m(a)
  01914-KMW- al                                                                                               Securities
  HBP                                                                                                         Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:97-cv-
                         Morales v. Ameralia, Inc., et al                      filed 04/22/97 closed 06/23/97 Securities
  02865-DLC
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:97-cv-               Morales v. Standard Energy Corp, et
                                                                               filed 07/08/97 closed 09/24/98 Securities
  04958-LAP              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:97-cv-               Morales v. M.D.C. Holdings, Inc, et
                                                                               filed 07/17/97 closed 02/02/98 Securities
  05247-DLC              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:97-cv-               Morales v. NY Bagel Enterprises, et
                                                                               filed 07/21/97 closed 08/29/97 Securities
  05322-DAB              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:97-cv-               Morales v. American Homepatient,
                                                                               filed 07/21/97 closed 04/03/98 Securities
  05323-LAP              et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:98-cv-               Donoghue, et al v. Regent
                                                                               filed 01/08/98 closed 12/09/02 Securities
  00112-RO               Technologies, et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:98-cv-               Morales v. Lost$off Corporation, et
                                                                               filed 02/03/98 closed 07/08/98 Securities
  00733-JSR              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:98-cv-               Morales v. Travel Ports of Amer, et
                                                                               filed 02/05/98 closed 06/25/98 Securities
  00788-SAS              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:98-cv-
                         Morales v. United Auto Group, et al                   filed 03/16/98 closed 06/10/98 Securities
  01896-SS
                                                                                                              Exchange Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                     Page 31 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 33 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM



                                                                                               15:0078(15:78m(a)
  1:98-cv-
                         Morales v. Alfacell Corporation, et al filed 04/10/98 closed 06/23/98 Securities
  02585-DC
                                                                                               Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:98-cv-
                         Morales v. United American, et al                     filed 05/14/98 closed 11/30/98 Securities
  03470-JCF
                                                                                                              Exchange Act)


                                                                                                 15:0078(15:78m(a)
  1:98-cv-
                         Morales, et al v. U.S. Wats, Inc., et al filed 06/18/98 closed 07/30/98 Securities
  04286-RO
                                                                                                 Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:98-cv-
                         Morales v. Atlantic Tele-Networ                       filed 07/08/98 closed 07/21/98 Securities
  04798-MP
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:98-cv-               Morales v. Halter Marine Group, et
                                                                               filed 07/13/98 closed 07/29/98 Securities
  04962-SS               al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:98-cv-
                         Morales v. Dynagen, Inc., et al                       filed 10/06/98 closed 01/13/99 Securities
  07054-JSM
                                                                                                              Exchange Act)


                                                                                               15:0078(15:78m(a)
  1:98-cv-
                         Shapiro, et al v. Atlantic Tele-Networ filed 10/22/98 closed 03/01/99 Securities
  07503-RPP
                                                                                               Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:98-cv-
                         Morales v. SI Diamond Tech., et al                    filed 11/20/98 closed 04/16/99 Securities
  08309-CSH
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:98-cv-
                         Morales v. Citadel Computer, et al                    filed 12/01/98 closed 01/22/99 Securities
  08481-MBM
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:98-cv-
                         Morales v. Altair International, et al                filed 12/03/98 closed 01/20/99 Securities
  08626-DC
                                                                                                              Exchange Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                    Page 32 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 34 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM




                                                                                               15:0078(15:78m(a)
  1:99-cv-
                         Morales v. International Techno, et al filed 01/06/99 closed 04/09/99 Securities
  00077-RWS
                                                                                               Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:99-cv-
                         Morales v. Jabil Circuit, Inc.                        filed 05/10/99 closed 05/25/99 Securities
  03417-DNE
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:99-cv-
                         Morales v. Saba Petroleum Co., et al                  filed 05/24/99 closed 04/18/00 Securities
  03790-RWS
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:99-cv-               Morales v. Smartalk Teleservice, et
                                                                               filed 05/26/99 closed 06/21/99 Securities
  03846-AGS              al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:99-cv-
                         Morales v. Finantra Capital, et al                    filed 10/20/99 closed 03/27/00 Securities
  10647-AGS
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  1:99-cv-
                         Morales v. Amlyn Pharm., Inc., et al                  filed 12/07/99 closed 04/24/00 Securities
  11862-LAP
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  7:00-cv-
                         Morales v. Envirosource, Inc., et al                  filed 02/24/00 closed 05/23/01 Securities
  01420-CM
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  7:00-cv-               Donoghue, et al v. Solucorp
                                                                               filed 09/11/00 closed 05/17/02 Securities
  06819-WCC              Industries, et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  7:01-cv-               Donoghue v. Pinnacle Systems Inc,
                                                                               filed 08/16/01 closed 10/22/01 Securities
  07671-CM               et al
                                                                                                              Exchange Act)


                                                                                                              15:0078(15:78m(a)
  7:98-cv-               Morales v. Quintel Entertainmen, et
                                                                               filed 10/06/98 closed 10/19/01 Securities
  07071-WCC              al
                                                                                                              Exchange Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                    Page 33 of 34
                  Case 1:18-cv-07291-VSB-RWL Document 74-21 Filed 08/10/20 Page 35 of 35
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                   8/6/20, 4)12 PM




                                                                                                              15:0078(15:78m(a)
  7:98-cv-
                         Morales v. Santa Fe Gaming Corp                       filed 12/01/98 closed 03/04/99 Securities
  08478-CM                                                                                                    Exchange Act)



                                                          PACER Service Center
                                                              Transaction Receipt
                                                                  08/06/2020 16:12:11
                                   PACER                                        Client
                                                   daniellemclaughlin1975
                                   Login:                                       Code:
                                                                                          COA: 15:0078 Last
                                                                                Search
                                   Description: Search                                    Name: LOPEZ First
                                                                                Criteria:
                                                                                          Name: DAVID
                                   Billable
                                                   11                           Cost:    1.10
                                   Pages:




https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?11107669902481-L_1_1-0-679348-aty--                                    Page 34 of 34
